737 N.W.2d 768 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Joshua Kent DIPZINSKI, Defendant-Appellant.
Docket No. 133641. COA No. 276029.
Supreme Court of Michigan.
September 14, 2007.
On order of the Court, the application for leave to appeal the March 8, 2007, order of the Court of Appeals is considered. We DIRECT the Midland County Prosecuting Attorney to answer the application for leave to appeal within 28 days after the date of this order.
The application for leave to appeal remains pending.
MARILYN J. KELLY and MARKMAN, JJ., would remand this case to the trial court to review all of the OV challenges and make a record explaining the score or rescoring and resentencing the defendant.